Citation Nr: 1740626	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  17-34 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include schizoaffective disorder, anxiety, mood disorder, and depression.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD), including based on an in-service personal assault.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for obstructive sleep apnea.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to April 1980.  He also had additional unverified U.S. Air Force Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 and December 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board has recharacterized the two mental health claims broadly per Clemons v. Shinseki, 23 Vet. App. 1 (2009), so as to encompass all potentially applicable psychiatric disorders.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for diabetes mellitus, hypertension, and for obstructive sleep apnea, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's current schizoaffective disorder is related to active service.

2.  The record evidence shows that the Veteran's claimed in-service stressors are incapable of corroboration and are not related to fear of hostile military or terrorist activity.

3.  The record evidence does not indicate that the Veteran has a valid diagnosis of PTSD based on a corroborated in-service stressor.

4.  The record evidence shows that the Veteran's current bilateral hearing loss and tinnitus are not related to active service or any incident of service.

5.  The record evidence does not indicate that the Veteran experiences any current disability due to his claimed erectile dysfunction which could be attributed to active service or any incident of service.


CONCLUSIONS OF LAW

1.  Schizoaffective disorder was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2016).

2.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  Bilateral hearing loss was not incurred in active service nor may it be so presumed.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

5.  Erectile dysfunction was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Service Connection Claims

The Veteran contends that he incurred PTSD and an acquired psychiatric disability other than PTSD (which he characterized as anxiety, mood disorder, and depression) during active service.  He specifically contends that he was the victim of an in-service personal assault which led him to experience PTSD.  He alternatively contends that he was held up at gunpoint by other soldiers while driving a bus on to a military facility and this alleged in-service incident caused or contributed to his PTSD.  He also contends that he incurred bilateral hearing loss, tinnitus, and erectile dysfunction during active service.  He specifically contends that in-service noise exposure caused or contributed to his current bilateral hearing loss and tinnitus.

Laws and Regulations

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor.  Examples of such evidence include, but are not limited to, statements from family members and evidence of behavior changes following the claimed assault.  38 C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to personal assault PTSD claims.  In particular, the Court held in Patton that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  The Board notes that M21-1, Part III, Chapter 5, has been rescinded and replaced, in relevant part, by M21-1MR, Part III, Subpart iv, Chapter 4, Section H30.  See generally M21-1MR, Part III, Subpart iv, Chapter 4, Section H30.

These M21-1MR provisions on personal assault PTSD claims require that, in cases where available records do not provide objective or supportive evidence of the alleged in-service stressor, it is necessary to develop for this evidence.  As to personal assault PTSD claims, more particular requirements are established regarding the development of "alternative sources" of information as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30b.  Further, the relevant provisions of M21-1MR indicate that behavior changes that occurred around the time of the incident may indicate the occurrence of an in-service stressor and that "[s]econdary evidence may need interpretation by a clinician, especially if the claim involves behavior changes" and "[e]vidence that documents behavior changes may require interpretation in relation to the medical diagnosis by a neuropsychiatric physician".  See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30c.

In July 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.  The revised § 3.304(f) generally applies to claims of service connection for PTSD appealed to the Board on or after July 13, 2010.

The Federal Circuit has limited the applicability of the revised § 3.304(f) to appeals where "a claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  See Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013) (emphasis added); see also Acevedo v. Shinseki, 25 Vet. App. 286, 291 (2012) ("[T]he examples provided [in subsection (f)(3)] all involve actions originating from individuals who commit hostile military or terrorist acts toward the U.S. military, not nefarious, or even criminal, acts of one service member directed at another service member.") (emphasis added).

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include schizoaffective disorder, anxiety, mood disorder, and depression.  The Veteran contends that his current acquired psychiatric disability other than PTSD (which he characterized as anxiety, mood disorder, and depression) is related to active service.  The record evidence supports the Veteran's assertions regarding an etiological link between his current acquired psychiatric disability other than PTSD (which is diagnosed as schizoaffective disorder) and active service.  For example, following a private mental health assessment in July 2002, the Veteran's Axis I diagnosis was moderate recurrent major depression.

Following private psychological evaluation by A. E. B., Ph.D., in October 2003, the Veteran's Axis I diagnoses included bipolar II disorder, depressed, and moderate chronic PTSD.  His Axis II diagnoses included schizotypal personality disorder.

On private outpatient treatment in June 2008, mental status examination of the Veteran showed full orientation, rationalizing, evasive behavior, and rambling thoughts.  The assessment included general anxiety and mixed bipolar disorder.

In September 2008, mental status examination of the Veteran showed full orientation, hypomanic, rapid/anxious speech, and racing thought process.  Although the clinician stated that the Veteran had better grooming, his thought processes were "very scattered and rapidly cycling."  This clinician also stated that the Veteran was obsessed with his ex-wife and blamed her for being controlling while they were married.  The assessment included major depression, general anxiety, and mixed bipolar disorder.

In November 2008, mental status examination of the Veteran showed full orientation, hypomanic, rapid/anxious speech, racing thought process, agitated behavior, and constant rationalizations.  The private clinician stated that the Veteran's thought process was "very scattered and rapidly cycling."  This clinician also stated that the Veteran wanted a letter or report from him "saying that his current status is due [to] the events that arose when he was in the military.  'Events' were personal and family related and not connected to his military duty."  The assessment was unchanged.

The Veteran's VA outpatient treatment records document ongoing complaints of and treatment for a variety of acquired psychiatric disabilities other than PTSD, to include anxiety, mood disorder, and depression.

On VA PTSD Disability Benefits Questionnaire (DBQ) in February 2017, the Veteran's complaints included depression, hearing voices "all the time," visual hallucinations (feeling something crawling on him while he is in bed and nothing is there), and feelings of isolation.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported being discharged from active service "for agitation and anger issues."  The examiner noted that the Veteran's VA treatment records documented "numerous depressive and anxiety symptoms."  The Veteran also reported experiencing a depressed mood, anxiety, panic attacks more than once a week, near-continuous panic or depression, chronic sleep impairment, circumstantial speech, impaired judgment, and gross impairment in thought processes or communication.  He denied suicidal and homicidal ideation, intent, or plan.  He reported that "mood, anger, and hallucinations impair his ability to function."  The examiner stated that the Veteran "was very difficult to interview as his responses would be rambling and off topic.  He appeared to be delusional and at times experiencing auditory hallucinations."  The VA examiner opined that it was at least as likely as not that the Veteran's current mental health disorder was related to active service.  The rationale for this opinion was based on a review of the Veteran's claims file and relevant medical literature.  The diagnoses included schizoaffective disorder.  The VA examiner finally noted that the Veteran met the full diagnostic criteria for schizoaffective disorder under the DSM-IV and DSM-5 diagnostic criteria.

The Board acknowledges that, in a March 2017 opinion "clarification," the February 2017 VA examiner reversed himself and concluded that it was less likely than not that the Veteran's current mental health disorder was related to active service.  It is not clear to the Board why the AOJ sought this "clarification" in March 2017 based on an assertion that the February 2017 VA examiner had not provided sufficient rationale to support his positive nexus opinion between the Veteran's current schizoaffective disorder and active service when, in fact, he clearly had provided such rationale (as noted above).  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Having reviewed the March 2017 opinion "clarification," the Board finds that it is not probative on the issue of whether the Veteran's current acquired psychiatric disability other than PTSD is related to active service.  This attempted "clarification" is based on an inaccurate factual premise as the AOJ requested clarification from this examiner, in part, because it asserted that he had not provided any rationale for his positive nexus opinion following the Veteran's VA PTSD DBQ in February 2017.  This reflects a misreading of the February 2017 VA PTSD DBQ report as it contains a full and reasoned rationale for the positive nexus opinion linking the Veteran's current mental health disorder to active service.  Thus, the Board finds that the March 2017 opinion "clarification" has no probative value on the issue of whether the Veteran's current acquired psychiatric disability other than PTSD (diagnosed as schizoaffective disorder) is related to active service.

The Veteran contends that his current acquired psychiatric disability other than PTSD (which he characterized as anxiety, mood disorder, and depression and which is diagnosed as schizoaffective disorder) is related to active service.  The record evidence supports his assertions regarding an etiological link between his current schizoaffective disorder and active service (as the VA examiner concluded following PTSD DBQ in February 2017).  It shows that the Veteran currently experiences an acquired psychiatric disability other than PTSD (diagnosed as schizoaffective disorder) which is related to active service.  The February 2017 VA examiner's positive nexus opinion between the Veteran's current schizoaffective disorder and active service was fully supported (as noted elsewhere).  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for schizoaffective disorder is warranted.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for PTSD, including as due to an in-service personal assault.  The Veteran contends that he was the victim of an in-service personal assault or was held up at gunpoint by other soldiers while attempting to drive a bus on to a military facility and these alleged in-service stressors caused or aggravated (permanently worsened) his current PTSD.  The record evidence does not support his assertions.  It shows instead that his claimed in-service stressors are incapable of corroboration and are not based on fear of hostile military or terrorist activity.  It also shows that there is no valid diagnosis of PTSD based on a corroborated in-service stressor.  For example, in statements on an April 2012 VA Form 21-0781a, the Veteran identified his alleged in-service stressor as being physically assaulted by another service member around December 1978 while they were both assigned to Sheppard Air Force Base.  He stated that the assaulting service member had been reprimanded formally for his actions.  He also stated that he was treated for the groin injury which he experienced when he was physically assaulted by another service member in December 1978.
 
In statements on an October 2012 VA Form 21-0781a, the Veteran identified another alleged in-service stressor as having the bus that he was driving stopped by security police.  He stated, "I was pushed to the ground at gunpoint and was shocked and in fear of my life.  Since then I had recurrent flashbacks, nightmares, and anxiety."  He also stated that this alleged in-service stressor occurred in January 1990 while he was on a period of U.S. Air Force Reserve service.

A undated service department record associated with the Veteran's claims file later in October 2012 indicates that, in January 1990, the Veteran was advised to drive a bus of passengers out to an aircraft on the flight line.  The Veteran drove the bus as instructed, passed through 1 security checkpoint, and then drove the bus to the waiting aircraft.  After he parked the bus next to the aircraft, he was approached by security police who ordered him to disembark, "hold my hands out and go slow and reach in your pocket to get your line badge."  The Veteran's supervisor arrived at the scene and identified him and he was released.  This record is signed by the Veteran and addressed to his Squadron Commander.

In May 2013, the Defense Personnel Records Information Retrieval System (DPRIS) informed VA that, because the Veteran had not presented a valid stressor, his alleged in-service personal assault would not be submitted for research by the Joint Services Records Research Center (JSRRC).  DPRIS advised VA to contact the U.S. Air Force Office of Special Investigations (OSI) for corroboration of the alleged in-service personal assault.  

In response to a request from VA for corroboration of the Veteran's alleged in-service personal assault, OSI informed the AOJ in May 2013 that a review of its records found no information that any criminal investigation had occurred regarding this alleged incident in either November or December 1978.

The Veteran's post-service VA and private outpatient treatment records document ongoing complaints of and treatment for PTSD since his service separation.  For example, in a May 2012 letter, B. V., M.D., stated that the Veteran had PTSD which "appears to stem from a personal attack against him" by another service member while they both were on active service.  Dr. B. V. noted that the diagnosis of PTSD was based on several evaluations of the Veteran and what the Veteran had reported to him concerning his active service experiences.

On VA PTSD DBQ in February 2017, the Veteran's complaints included flashbacks, sleep difficulties due to nightmares, hypervigilance, re-experiencing of traumatic events via flashbacks, and avoidance of stimuli which triggered memories of the traumatic event.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran identified his in-service stressor as follows: "He was stopped by security police while driving a bus, forced to the ground, and held at gunpoint.  He was shocked and terrified for his life."  The VA examiner found that this stressor was related to the fear of hostile military or terrorist activity.  No additional stressors were reported or identified.  The VA examiner also found that the Veteran "reports symptoms consistent with PTSD" and had been diagnosed as having "possible PTSD" in the past.  He opined that it was at least as likely as not that the Veteran's mental health disorder was related to active service.  The rationale for this opinion was based on a review of the Veteran's claims file and relevant medical literature and his reported in-service stressor.  The diagnoses included PTSD.

In his March 2017 opinion clarification, the VA examiner who conducted the Veteran's VA PTSD DBQ in February 2017 reversed himself and opined that it was less likely than not that the Veteran's mental health disorder was related to active service (as noted above).  The rationale was that the Veteran's PTSD symptoms occurred after his reported in-service stressor of being physically assaulted.  The rationale also was that the alleged in-service onset of the Veteran's PTSD symptoms "cannot be confirmed" by a review of the medical evidence because the Veteran did not experience "significant PTSD symptoms" until 2001.

The Board acknowledges that the Veteran has been diagnosed as having PTSD based on his alleged in-service stressors of being physically assaulted by another service member in approximately December 1978 and being held up at gunpoint by security police while driving a bus in approximately January 1990.  The Veteran's more contemporaneous in-service report of what actually transpired when he was stopped by security police on the flight line while driving a bus in approximately January 1990, which was associated with his claims file in October 2012, does not indicate that he was forced to the ground or held up at gunpoint by the security police during this incident.  The service department also reported in May 2013 that there were no records of a criminal investigation of the alleged in-service assault, despite the Veteran's assertion that this assault had resulted in a formal reprimand against the service member who had assaulted him and caused him to experience a groin injury.  The Board also acknowledges that the February 2017 VA PTSD DBQ examiner concluded that the Veteran's reported in-service stressor of being "forced to the ground and held at gunpoint" by the security police was based on fear of hostile military or terrorist activity and supported a diagnosis of PTSD.  As noted above, the Federal Circuit essentially has limited the definition of "fear of hostile military or terrorist activity" in the revised § 3.304(f) to appeals where "a claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  See Hall, 717 F.3d at 1372 (emphasis added), and Acevedo, 25 Vet. App. at 291 (2012).  The Veteran has not asserted that he was "forced to the ground and held at gunpoint" by anyone other than fellow service members then serving on the security police responsible for protecting the flight line at Sheppard Air Force Base when he drove a bus on to the flight line, parking it near a waiting aircraft, and was stopped.  Because no "member of an enemy military or...terrorist" was involved in this alleged in-service stressor, the February 2017 VA examiner was incorrect when he determined that this alleged in-service stressor was based on fear of hostile military or terrorist activity.  Id.  Having reviewed the record evidence, the Board finds that there is no valid diagnosis of PTSD based on a corroborated in-service stressor or fear of hostile military or terrorist activity which would support a grant of service connection for this disability.

The remaining medical evidence of record also does not support granting service connection for PTSD.  The Board acknowledges that Dr. B. V. diagnosed the Veteran as having PTSD in May 2012 based on what he had reported to this clinician concerning his active service experiences.  The Court has held that a medical opinion based upon an inaccurate factual premise is not probative.  See Reonal, 5 Vet. App. at 461.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  It appears that Dr. B. V. based his positive nexus opinion regarding an etiological link between the Veteran's PTSD and active service on what the Veteran reported concerning the alleged in-service personal assault which could not be corroborated by the service department (as noted above).  Because there is no factual predicate in the record supporting this opinion, the Board finds that the May 2012 opinion from Dr. B. V. is not probative on the issue of whether the Veteran experiences PTSD which is related to active service.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to service connection for PTSD.  Accordingly, the Board finds that service connection for PTSD is not warranted.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.  The Veteran contends that he incurred bilateral hearing loss and tinnitus during active service.  The record evidence does not support his assertions regarding an etiological link between his current bilateral hearing loss, tinnitus, and active service.  It shows instead that, although the Veteran currently experiences disability due to bilateral hearing loss and tinnitus, neither of these disabilities is related to active service or any incident of service.  For example, the Veteran's service treatment records show no complaints of or treatment for bilateral hearing loss.  At his enlistment physical examination in April 1976, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
20
LEFT
5
5
5
5
10

The Veteran denied experiencing any pre-service hearing loss.

At his separation physical examination in April 1980, the Veteran reported experiencing hearing loss of unknown etiology when he was 5 years old and a pre-service mastoidectomy in the left ear.  The in-service examiner noted that the Veteran had residual high frequency hearing loss.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
20
0
0
0
10

On a U.S. Air Force Reserve (USAFR) enlistment physical examination in February 1984, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
10
0
0
50
0

The Veteran denied any medical history of hearing loss.  He was issued ear plugs in July 1987 during a period of USAFR service.

On a USAFR periodic physical examination in April 1988, the Veteran denied a history of hearing loss, and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
5

The post-service evidence also does not support granting service connection for bilateral hearing loss and for tinnitus.  It shows instead that, although the Veteran currently experiences disability due to bilateral hearing loss and tinnitus, neither of these disabilities is related to active service or any incident of service.  For example, on VA hearing loss and tinnitus DBQ in March 2017, the Veteran's complaints included mild hearing loss, having to turn the TV up louder, and asking people to repeat themselves.  He also complained of recurrent tinnitus which started 5 or 6 years earlier.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
30
30
LEFT
25
30
30
35
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The Veteran reported having a mastoidectomy in the left ear when he was in the first grade and the VA examiner stated that his abnormal acoustic reflexes "are consistent with his history."  This examiner opined that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were related to active service.  The rationale for this opinion was that the Veteran had "minimal exposure to hazardous noise."  The rationale also was that a review of the medical records did not show that the Veteran experienced significant threshold shifts or experience or in-service acoustic trauma.  The rationale further was based on a review of the medical evidence, the Veteran's reported medical history, and the examination results.  The diagnoses were bilateral sensorineural hearing loss and tinnitus.

The Veteran contends that he incurred bilateral hearing loss and tinnitus during active service.  The record evidence does not support his assertions regarding an etiological link between either of these disabilities and active service.  It shows instead that, although the Veteran currently experiences disability due to bilateral hearing loss and tinnitus, neither of these disabilities is related to active service or any incident of service.  The March 2017 VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were related to active service.  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to service connection for bilateral hearing loss and for tinnitus.  While the Veteran is competent to perceive tinnitus, he reported that it became manifest 5 or 6 years prior to his 2017 VA examination and thus was not continuous since service.  The Veteran may be competent to describe a continuity of tinnitus since service, but he does not possess the training or credentials to provide a competent opinion as to a link between post-service tinnitus and service.  Accordingly, the Board finds that service connection for bilateral hearing loss and for tinnitus is not warranted. 

The Board next finds that service connection for bilateral sensorineural hearing loss and tinnitus is not warranted on a presumptive basis as chronic diseases.  The Board notes initially that sensorineural hearing loss (as an organic disease of the nervous system) is considered a chronic disease for which service connection may be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  The record evidence does not show that the Veteran experienced bilateral sensorineural hearing loss during active service or within the first post-service year (i.e., by April 1981) such that service connection is warranted on a presumptive basis for this disability.  Id.  Again, he first reported tinnitus many years after service.  Thus, the Board finds that service connection for bilateral sensorineural hearing loss is not warranted on a presumptive basis as a chronic disease.

The Board finally finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for erectile dysfunction.  The Veteran contends that he incurred erectile dysfunction during active service.  The record evidence does not support his assertions concerning the existence of current disability due to erectile dysfunction which could be attributed to active service or any incident of service.  It shows instead that the Veteran does not experience any current disability due to erectile dysfunction which could be attributed to active service.  As the AOJ noted in the currently appealed rating decision, the medical evidence of record does not indicate that the Veteran has complained of or sought treatment for erectile dysfunction at any time during or after active service.  

The Board does not question that the Veteran may have observed symptoms that he perceives as indicative of erectile dysfunction.  That said, a prerequisite for service connection is that he has a chronic erectile dysfunction disorder.  To establish such a disorder requires training and credentials that the Veteran has not been shown to possess.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced erectile dysfunction at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the evidence indicates that the Veteran has not experienced erectile dysfunction at any time during the appeal period.  In summary, the Board finds that service connection for erectile dysfunction is not warranted.






ORDER

Entitlement to service connection for schizoaffective disorder is granted.

Entitlement to service connection for PTSD, including based on an in-service personal assault, is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for erectile dysfunction is denied.


REMAND

The Veteran also contends that he incurred diabetes mellitus, hypertension, and obstructive sleep apnea during active service.  He further contends that his service-connected disabilities, alone or in combination, preclude his employability and entitle him to TDIU.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claims for diabetes mellitus, hypertension, and for obstructive sleep apnea, the Board notes that a review of the claims file shows ongoing complaints of and treatment for each of these disabilities.  To date, however, the Veteran has not been scheduled for appropriate VA examinations to determine the nature and etiology of these disabilities.  The Board next notes that VA's duty to assist includes scheduling an examination where necessary.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his diabetes mellitus, hypertension, and obstructive sleep apnea.

Adjudication of the service connection claims for diabetes mellitus, hypertension, and obstructive sleep apnea being remanded likely will impact adjudication of the TDIU claim.  Thus, the Board finds that, as all of these claims are inextricably intertwined, adjudication of the TDIU claim must be deferred.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA and private treatment records which have not been obtained already.

2.  Schedule the Veteran for examination to determine the nature and etiology of diabetes mellitus.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that diabetes mellitus, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.  

3.  Schedule the Veteran for examination to determine the nature and etiology of hypertension.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.  

4.  Schedule the Veteran for examination to determine the nature and etiology of obstructive sleep apnea.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that obstructive sleep apnea, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.  

5.  Readjudicate the appeal.  If the determination of any claim remains unfavorable, furnish the Veteran and his attorney with a Supplemental Statement of the Case and allow him a reasonable period of time to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


